have frequent associations with both parents," and that "it would be
                almost impossible for the kids to see Mom every weekend if they were up
                in Reno." Ultimately, after three hearings, the district court denied Gary's
                motion because "it ha[d] serious doubts as to whether there would ever be
                sufficient money between these two parents. . . to ever have any kind of
                effective schedule where Mom could see the children on any kind of
                regular basis." In reaching its decision, the court rejected Gary's "request
                to modify Plaintiffs timeshare," reasoning: "I'm not allowing substituted
                visitation... . Because I'm not. I don't think it's in the children's best
                interest, that's why." The district court also denied the request to modify
                custody that Pilar included in her opposition to Gary's motion, but
                moments later stated that it was modifying custody by granting Pilar an
                additional evening of visitation. This appeal followed. Generally, "[t]his
                court reviews the district court's decisions regarding custody, including
                visitation schedules, for an abuse of discretion." River() v. River°, 125 Nev.
410, 428, 216 P.3d 213, 226 (2009). However, purely legal issues,
                including whether the appropriate legal standard was applied, are
                reviewed de novo. See Rennels v. Rennels, 127 Nev., Adv. Op. 49, 257 P.3d
396, 399 (2011). We reverseS and remand for further proceedings
                consistent with the legal standards articulated in this order.
                            This appeal originally presented what both parties correctly
                saw as an open and unsettled question of Nevada law: whether a parent
                with primary physical custody must obtain consent from the noncustodial
                parent or the district court before moving himself and his children a long
                distance within Nevada. While this case was pending, however, the
                Nevada Legislature passed, and the Governor signed, Assembly Bill 263,
                which amends Nevada's relocation statute, NRS 125C.200, as follows:

SUPREME COURT
                            1. If primary physical custody has been
        OF
     NEVADA
                            established pursuant to an order, judgment or
(0) I947A
                                                      2
                             decree of a court and the custodial parent intends
                             to relocate his or her residence to a place outside
                             of this State or to a place within this State that is
                             at such a distance that would substantially impair
                             the ability of the other parent to maintain a
                             meaningful relationship with the child, and the
                             custodial parent desires to take the child with him
                             or her, the custodial parent shall, before
                             relocation:
                                   (a) Attempt to obtain the written consent of
                             the noncustodial parent to relocate with the child;
                             and
                                   (b) If the noncustodial parent refuses to give
                             that consent, petition the court for permission to
                             relocate with the child.
                 A.B. 263, 78th Leg. § 16 (Nev. 2015) (emphasis added). A.B. 263 becomes
                 effective on October 1, 2015. 1 See        Nevada Electronic Legislative
                 Information System, AB 263 Overview, https://www.leg.state.nv.us/App/
                 NELIS/REL/78th2015/Bil111726/Overview (last visited July 9, 2015).
                             Section 14 of A.B. 263 also articulates the procedure that
                 applies Uri every instance of a petition for permission to relocate with a
                 child that is filed pursuant to NRS 125C.200." A.B. 263, 78th Leg. § 14
                 (Nev. 2015). First, the relocating parent must demonstrate that:
                            (a) There exists a sensible, good-faith reason for
                            the move, and the move is not intended to deprive
                            the non-relocating parent of his or her parenting
                            time; (b) The best interests of the child are served
                            by allowing the relocating parent to relocate with
                            the child; and (c) The child and the relocating


                       lAlthough the amendment is not yet effective, it will fill a gap in
                 existing statutory law when it takes effect. Rather than create law that
                 will be superseded statutorily in a matter of months, we accept the
                 standards as articulated in A.B. 263 as clarifying or, at minimum,
                 persuasive as to the standards to be applied in this setting.
SUPREME COURT
      OF
    NEVADA


(0) 1947A aft.
                                                      3
                             parent will benefit from an actual advantage as a
                             result of the relocation.
                 Id. If the relocating parent satisfies the threshold inquiry, then the court
                 must weigh the following six factors and the impact of the factors on the
                 child and both parents:
                             (a) The extent to which the relocation is likely to
                             improve the quality of life for the child and the
                             relocating parent;
                             (b) Whether the motives of the relocating parent
                             are honorable and not designed to frustrate or
                             defeat any visitation rights accorded to the non-
                             relocating parent;
                             (c) Whether the relocating parent will comply with
                             any substitute visitation orders issued by the
                             court if permission to relocate is granted;
                             (d) Whether the motives of the non-relocating
                             parent are honorable in resisting the petition for
                             permission to relocate or to what extent any
                             opposition to the petition for permission to
                             relocate is intended to secure a financial
                             advantage in the form of ongoing support
                             obligations or otherwise;
                             (e) Whether there will be a realistic opportunity
                             for the non-relocating parent to maintain a
                             visitation schedule that will adequately foster and
                             preserve the parental relationship between the
                             child and the non-relocating parent if permission
                             to relocate is granted; and
                             (0 Any other factor necessary to assist the court in
                             determining whether to grant permission to
                             relocate.
                 Id.
                             Although "[c]ourts presume that a custody statute or
                 amendment operates prospectively absent any declaration that it is to
                 operate retroactively," 3A Norman J. Singer & Shambie Singer,
SUPREME COURT
        OF
                 Sutherland Statutory Construction § 69:8 (7th ed. Supp. 2014), the
     NEVADA


(0) 1947A    e                                        4
                   "general rule does not apply to statutes that do not change substantive
                   rights and instead relate solely to remedies and procedure."         Valdez v.
                   Employers Ins. Co. of Nev., 123 Nev. 170, 179-80, 162 P.3d 148, 154 (2007).
                   Here, Section 14 essentially mirrors the interstate relocation guidelines
                   that this court first established in Schwartz v. Schwartz,      107 Nev. 378,
                   812 P.2d 1268 (1991), and has consistently followed, most recently in
                   Druckman v. Ruscitti, 130 Nev., Adv. Op. 50, 327 P.3d 511, 515 (2014).
                   Although A.B. 263 is new in that it extends the interstate relocation
                   standard to certain intrastate relocation cases, it does not make sense not
                   to accept its standards as applicable to parents who wish to relocate
                   intrastate, a subject previously left to judicial development. Thus, we
                   consider whether the district court reached its conclusions for the
                   appropriate reason(s) in light of the standards set forth in NRS 125C.200,
                   as amended.
                                 "Specific findings and an adequate explanation of the reasons
                   for the custody [or visitation] determination 'are crucial to enforce or
                   modify a custody order and for appellate review."       Davis v. Ewalefo, 131
                   Nev., Adv. Op. 45, P.3d , (2015) (quoting Rivero, 125 Nev. at
                   430, 216 P.3d at 227). Here, the district court denied Gary's motion for
                   reasons that are not entirely clear to this court, and granted Pilar's
                   request for a change of custody despite its oral statement that "her
                   exhibits do not provide [t]he [clourt with sufficient evidence to modify
                   custody. So that request is denied." And while the district court signed an
                   order that Gary prepared, the order did not include any factual findings or
                   conclusions of law.    See Id., 131 Nev., Adv. Op. 45,           P.3d. at
                   (reversing and remanding a child custody determination where the district
                   court's failure to include findings to support its conclusion left the court in

SUPRENE COURT
                   doubt as to whether 'the district court's determination was made for
      OF
    NEVADA


(0) 1947A 9410.4
                                                          5
                  appropriate reasons." (quoting Rico v. Rodriguez, 121 Nev. 695, 701, 120
P.3d 812, 816 (2005)).
                              More importantly, the district court based its denial of Gary's
                  request to move on "a shift away from weekly contact [with Pilad,"
                  Halbrook v. Halbrook, 114 Nev. 1455, 1459, 971 P.2d 1262, 1265 (1998),
                  requiring Gary to show that "it's in• the best interest of the children that
                  [Pilad have less time with her kids or that her custodial time be changed."
                  The record shows, however, that Gary has continuously provided for the
                  children's daily needs since 2007, and as the parent with primary physical
                  custody, Gary has "the primary responsibility for maintaining a home for
                  the child[ren]."   River°, 125 Nev. at 428, 216 P.3d at 226. There is no
                  evidence that Gary's purpose in relocating to Reno is to deprive Pilar of
                  her parenting time, as the district court repeatedly acknowledged that
                  Gary supports the relationship between the children and Pilar, and the
                  primary purposes of the move—obtaining higher education and reuniting
                  the minor children with their older sisters—benefit both Gary's and the
                  children's interests. See McGuinness v. McGuinness, 114 Nev. 1431, 1436,
                  970 P.2d 1074, 1078 (1998) (observing that a child's best interest does not
                  exist in a vacuum and "the well-being of a parent, which could be
                  heightened by relocation, may have a substantial effect on the best
                  interest of the child"); Druckman, 130 Nev., Adv. Op. 50, 327 P.3d at 516
                  (recognizing that the bond between a child and her older sibling supports a
                  parent's desire to relocate closer to the older sibling). And while long-
                  distance relocation inevitably lessens the opportunities for daily or weekly
                  physical contact, "[p]hysical separation does not preclude each parent from
                  maintaining significant and substantial involvement in a child's life,"
                  McGuinness, 114 Nev. at 1436, 970 P.2d at 1077, especially where, as

SUPREME COURT
                  here, the parties regularly communicate via telephone or Skype.     See also
        OF
     NEVADA


(0) 1947A    en
                                                        6
                  Trent v. Trent, 111 Nev. 309, 316-17, 890 P.2d 1309, 1313-14 (1995)
                  (reversing a district court order denying a parent's request to relocate
                  where the district court "fail[ed] to consider whether reasonable,
                  alternative visitation was possible").
                              Because the district court improperly weighed the fact that
                  Pilar would no longer have weekly, in-person contact with the children, we
                  reverse the order denying Gary's request to relocate and remand this
                  matter to the district court for an evaluation of whether reasonable,
                  alternative visitation is available. If necessary, the district court shall
                  also consider whether Gary's relocation to Reno is a "substantial change in
                  circumstances" that "warrant[s] a custody modification."   Ellis v. Carucci,
                  123 Nev. 145, 150-51, 161 P.3d 239, 242-43 (2007).
                              It is so ORDERED.
                                                                                    J.
                                                       Saitta




                                                                                    J.
                                                      Pickering


                  cc:   Eighth Judicial District Court, Department T
                        Doyle Law Office, PLLC
                        Black & LoBello
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


             ea                                            7
(0) 1947A